o


                                                                                      JC-
                                                                                            :r*c:
                                                                                            >:tv
                                                                                      ~n*   ™-* '
                                                                                            O-Tl
                                                                                      CO
          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                          M^M

                                                                                            5-or*
                                                                                            >_cm
                                                                                            cr>mU.
                                                                                      3*
                                                                                            -r>0
                                                                                            acr-
                                                                                      V£>   CDCO
STATE OF WASHINGTON,                               NO. 68534-1-1
                                                                                      CO    FJS
                                                                                      en    a=-<

                     Respondent,                   DIVISION ONE
              v.



CURTIS JOHN WALKER,                                UNPUBLISHED OPINION

                     Appellant.                    FILED: March 31, 2014



       Lau, J. — Curtis Walker appeals his convictions for the premeditated murder of

12-year-old Alajawan Brown and for first degree unlawful possession of a firearm. He

contends that the trial court erred by (1) admitting evidence of his Bloods street gang

affiliation; (2) denying his requests for substitution of appointed counsel; (3) commenting

on a fact dispute regarding the operability of a firearm; and (4) instructing the jury that if

it found all elements of the charged crimes proved beyond a reasonable doubt, it had a

"duty" to convict. He also raises two issues regarding premeditation in his pro se

statement of additional grounds. Finding no errors, we affirm the convictions.

                                           FACTS

       Late in the afternoon on April 29, 2010, Alajawan Brown was shot and killed in a

7-Eleven parking lot after a bus ride to the Skyway area of King County. The State
68534-1-1/2



charged Curtis Walker with first degree murder and first degree unlawful possession of

a firearm.


       According to trial testimony, on the day of the shooting, Jonathan Jackson called

his friend Walker. Jackson said he was in front of Walker's apartment, that he was

going to knock somebody out, and that he needed a ride to the fight. Walker's wife,

Shaleese Walker, tried to talk Walker out of leaving.1 Walker picked Jackson up in a

black Cadillac, and Walker's neighbor, Rodriquez Rabun, got in the back seat.

Shaleese followed them in a burgundy Cadillac.2 They drove to the Cedar Village

Apartments in Skyway.

       Shaleese thought a gang dispute might happen there.

       Q. Now, when Curtis [Walker] left for Cedar Village, you knew things were going
          to be pretty bad?
       A. Actually, I didn't. I got a phone call that said he is going to get your husband
          into something. I didn't expect anything like this.
       Q. It looked to you like it was going to involve Crips and Bloods?
       A. When we got there, yes.
       Q. Right?
       A.    Ah urn.

RP (Jan. 26, 2012) at 1183. A friend told her the Cedar Village Apartments is "Crips

territory," and Crips and Bloods don't get along. Report of Proceedings (RP) (Jan. 26,

2012) at 1183. Shaleese later told police officers that the fight involved Crips and

Bloods.




       1 Trial testimony shows Jonathan Jackson used the moniker "P" or "PC,"
Rodriquez Rabun used the moniker "D-Ro," and Curtis Walker used the moniker
"C-Dub." We refer to Shaleese Walker by her first name to avoid confusion. The name
of the witness referred to below as "BK" is Earl Barrington.

       2 Testimony at trial also described the Cadillac as red.

                                            -2-
68534-1-1/3



      About 25 to 30 people, all wearing "blackish blue," gathered outside the Cedar

Village complex.3 RP (Jan. 12, 2012) at 456. Rabun, Jackson, and Walker wore red

hats.4 According to Rabun, the people outside the complex wore "blackish blue."

RP (Jan. 12, 2012) at 456. He testified that blue signifies Crips, red signifies Bloods,

and talk about Crips and Bloods means, "[i]t's gang related." RP (Jan. 12, 2012) at 456.

Walker referred to himself as "OG," a term that means "somebody who has been in a

gang for a while."5 RP (Jan. 24, 2012) at 868. An OG is "sort of a counselor or a

teacher to the younger kids that are coming up." RP (Jan. 30, 2012) at 1401.

      Outside the Cedar Village complex, Jackson argued with a man known to trial

witnesses as BK. Someone mentioned that Jackson and BK were "cousins." RP (Jan.

12, 2012) at 443. BK, who wore blue, had his gun out. Jackson carried a .22 caliber

chrome handgun that belonged to Walker.6 Rabun carried a 9 mm black

semiautomatic, a handgun legally registered to him.

      The conflict escalated quickly. Several people in the crowd fired their guns. BK

shot Jackson multiple times. Thinking he had been shot, Rabun returned the gunfire.

When Walker saw Jackson lying on the ground, he jumped into the back seat of the

burgundy Cadillac driven by Shaleese. Shaleese quickly drove away while Rabun




      3 Rabun estimated "40 or 50 people standing outside." RP (Jan. 12, 2012)
at 442-43.


      4 Walker told detectives he wore red "head-to-toe" the evening of the shooting.
RP(Jan. 30, 2012) at 1396.

      5 "OG" means "old gangster."

      6 At that time, Walker kept the gun in the console of his black Cadillac.
68534-1-1/4



followed, driving the black Cadillac. The first 911 call about the Cedar Village shooting

came in at 5:57 pm.

       About 200 yards from the apartments is the 7-Eleven store where Brown was

killed. It sits at the intersection of Martin Luther King Jr. Way (MLK) and South 129th

Street. This area is in Crips territory. Shaleese stopped at the intersection. Rabun

stopped behind her. He watched as Walker stood outside the burgundy Cadillac,

pointed his outstretched arm, and fired a "chrome revolver" three times in Brown's

direction. RP (Jan. 12, 2012) at 460. He said Walker was "[ajiming at the young man."

RP (Jan. 12, 2012) at 460. Brown turned and ran toward the 7-Eleven when he saw

Walker aiming the gun at him.

       Brown wore "[jjeans, tennis shoes, a raggedy blue T-shirt, and a blue and black

North Face jacket." RP (Jan. 12, 2012) at 541.

       Brown died from a single gunshot wound. The medical examiner determined that

the bullet entered Brown's "left mid back." RP (Jan. 25, 2012) at 1091. The police

recovered a second bullet from a sign post on South 129th Street, near the 7-Eleven.

Analysis of this bullet's trajectory established that the shooter fired in the general

direction of the 7-Eleven store.

       Skyway resident Stacy Sparks stopped in the left turn lane at the corner of MLK

and South 129th Street. She saw two cars behind her, "a maroon-ish car and a black

car." RP (Jan. 17, 2012) at 565. She said the weather was sunny and her windows

were down. She noticed a young man (Brown) with a blue coat and a white bag

"casually walking down the sidewalk." RP (Jan. 17, 2012) at 568. She heard Shaleese

talking loudly on her phone, say, "There he goes, there he goes." RP (Jan. 17, 2012) at

                                             -4-
68534-1-1/5



570. Sparks saw the maroon and black cars stop in the center lane, between her car

and the 7-Eleven.


       Sparks heard a "pow, pow, pow" sound as Brown was shot. RP (Jan. 17, 2012)

at 569. She saw Brown drop his bag. She then saw a man, carrying a silver revolver

and wearing a hat, a blue shirt, and a black leather jacket, walk against the flow of traffic

and get into the black car.7 Walker wore a black leather jacket on the day of the

murder. Approximately four minutes after the Cedar Village shooting, Sparks called 911

at 6:01 pm. At trial, she positively identified Walker as the shooter.

       Austin Cassell was at the 7-Eleven when he saw Brown carrying a bag. He also

saw a burgundy car and a black car stop at the nearby intersection. He heard gunshots

and saw Brown turn from the cars and yell, "Help me. Help me." RP (Jan. 17, 2012)

at 597. He thought the shooter fired from inside the burgundy car. He described the

shooter's gun as "a chrome gun, silver" but "not a revolver." RP (Jan. 17, 2012) at 599.

He described the shooter as "heavier set." RP (Jan. 17, 2012) at 598.

       Cassell's stepbrother, Ryan Harper, saw the shooting from the front passenger

seat of Harper's car. At trial, he identified Walker as the shooter. He saw Walker exit

the "backside passenger door" of a burgundy or maroon Cadillac and, within seconds,

shoot Brown twice with a "chrome" gun. RP (Jan. 17, 2012) at 616, 618. He saw

Walker get into the black Cadillac and both cars speed away.




        7 Security video from the Cedar Village Apartments showed Walker wearing a
black or dark jacket, black or dark pants, and a red hat. Walker is five feet six inches
tall and weighs 255 pounds. Rabun is six feet two inches tall and weighs 190 pounds.
None of the 7-Eleven witnesses described the shooter as matching Rabun's description.
68534-1-1/6



        Taylor Cassell and his friend Paul Dekker were sitting in the back seat of Austin

Cassell's car. Both heard gunfire. Dekker saw a black male place an object into his

belt and climb into the passenger side of a black car. He saw the red car in front and

the black car both drive away fast. He heard the gunshots and told police officers he

was 95 percent certain that the shooter was standing outside in front of one of the two

cars.



        Rabun said, "We [Jackson and Walker] always wore red. . . . [b]ecause I guess

the environment I was in. We had on red." RP (Jan. 12, 2012) at 455-56. He testified

that after he pulled up behind Shaleese and Walker at the 7-Eleven stoplight, Walker

got out of the car and fired several shots at Brown with a chrome colored revolver.

Shaleese immediately gunned it, leaving Walker behind. Walker ran back and jumped

into the car with Rabun. He told Rabun to "mash it." RP (Jan. 12, 2012) at 463. Afew

blocks away, Rabun collided violently with a car and continued to flee.

        Rabun met up with Shaleese at an empty parking lot. Shaleese angrily asked

Walker, "Why did you kill that little boy?" RP (Jan. 12, 2012) at 469. Rabun said, "She

was freaking out, and she was crying and everything." RP (Jan. 12, 2012) at 469.

Walker answered, "'Because he killed my homeboy.'"8 RP (Jan. 12, 2012) at 470.

Shaleese immediately drove away and hysterically called a friend to say Walker had

done something crazy. Rabun drove Walker to a remote cul-de-sac in Renton. Walker

handed Rabun two chrome guns and told him to "take the guns out there." RP (Jan. 12,

2012) at 474. Rabun took the guns, including his own, and dumped them in a wooded

area. Surveillance video showed a man leaving a black car, pausing momentarily in an

        8 Rabun clarified, "[Walker] said the N word." RP (Jan. 12, 2012) at 470.
                                            -6-
68534-1-1/7



empty field, and returning to the car. One of the guns was the chrome revolver Walker

held when he jumped into the black Cadillac outside the 7-Eleven.

      The police recovered three loaded guns from the field near the cul-de-sac. One

of the guns, a chrome-colored .38 caliber Smith & Wesson revolver, had two empty

shell casings and two live rounds in the wheel. Ballistics testing established that the

bullets recovered from Brown's body and the sign post near the 7-Eleven parking lot

had been fired from the .38 revolver.

       Forensic scientist Tara Roy testified that she obtained a DNA (deoxyribonucleic

acid) sample from the grip and the trigger of the .38 revolver. She found no match as to

the DNA profile obtained from the grip. But the DNA profile obtained from the trigger

closely matched Walker's reference profile. She explained:

      The DNA profile that I obtained from the trigger of the revolver was a mixture as
      well, consistent with at least two individuals, the major component of a male
      individual and matches the reference profile of Curtis Walker.
             The estimated probability of selecting at random from the U.S. population
      with a matching profile is one in 2.7 quadrillion. It is inconclusive whether
      Shaleese Walker is included or excluded as a possible contributor. Rodriguez
      [sic] Rabun is excluded as a possible contributor.

RP (Jan. 25, 2012) at 1063. The DNA obtained from the .38 ammunition was consistent

with a single male—Walker. The estimated probability of selecting at random from the

United States population with a matching profile was one in 120 million. Shaleese and

Rabun were included as possible contributors to this profile.

      After dumping the guns, Rabun drove Walker to a house owned by Walker's

"homeboy," Speedy. RP (Jan. 12, 2012) at 476. Shaleese drove to the house and

removed her belongings from the black Cadillac. Walker told Speedy to "strip" the car.

RP (Jan. 30, 2012) at 1373. The black Cadillac was stripped and cleaned of prints and

                                            -7-
68534-1-1/8



identifying information. A King County sheriff's deputy later found the abandoned car in

Renton.


      The State extensively cross-examined Shaleese and Walker, revealing

numerous inconsistencies between statements they made to detectives and their trial

testimony. They both testified that Rabun shot Brown.

      In closing, the State argued that Jackson and Walker viewed the Cedar Village

fight as a "chance to show red," and that Jackson and Walker were surprised when

they found themselves "outnumbered in terms of people in blue and black, and in

terms of guns." RP (Feb. 1, 2012) at 1588. It argued that Walker shot Brown outside

the 7-Eleven because he mistook Brown, who was dressed in blue, for Jackson's

shooter. It argued that Walker wanted revenge for the earlier shooting:

      And within four minutes, enough time for BK to get to the 7-11, and Alajawan
      Brown made the fatal misfortune of stepping off that bus at the wrong time.
      Dressed just like a Crips, blue and black, in jeans, like BK, being in the wrong
      place, in the defendant's site [sic], the wrong time when the defendant's
      frustration and anger, and desire for revenge, was at its peak, and had escalated
      because of what he had just seen, and he levelled on a 12 year old boy.

RP(Feb. 1,2012) at 1590-91.

      The State also argued that Walker shot Brown because Brown resembled a

member of the Crips:

             [Brown] was wearing blue, he was wearing jeans. He was right where the
      Crips could have run from Cedar Village in the amount of time it took to get down
      there to the 7-11. Someone, that the defendant thought was his homie, someone
      the defendant thought had killed his homie. And who knows that if he thought it
      was the actual shooter, or if it was one of the Crips, one of many men of the
      Crips who was firing that day and shooting indiscriminately all over.

RP (Feb. 1, 2012) at 1598. It argued in summary that Walker "decided that [Brown] was

the person who shot [Jackson] or he was a Crips." RP (Feb. 1, 2012) at 1624.

                                          -8-
68534-1-1/9



       The jury found Walker guilty of first degree murder and first degree unlawful

possession of a firearm. By special verdict, it also found that Walker murdered Brown

while armed with a firearm. The trial court imposed a standard range sentence with a

firearm enhancement. Walker appeals his convictions.

                                         ANALYSIS


       Gang Affiliation Evidence

       Walker contends the trial court abused its discretion by allowing evidence of his

membership in the Bloods street gang.9 The State responds the evidence supports its

theory that Walker, an admitted Blood street gang member, shot and killed an innocent

bystander, Alajawan Brown, because he thought Brown was a Crips street gang

member who had been involved just moments before in a shootout with him and other

Bloods street gang members. The State argues the trial court properly admitted the

gang affiliation evidence as res gestae evidence and to establish motive,10 intent, and

premeditation under ER 404(b).11



       9 No transcript of the trial court's final 404(b) ruling appears in our record. And
Walker cites to none. He specifically alleges admission of gang affiliation evidence
violated federal and state due process rights to a fair trial, lacked relevance, created
undue prejudice, infringed on his First Amendment right to freedom of association, and
lacked a nexus between the crime and the gang evidence.

       10 "[M]otive goes beyond gain and can demonstrate an impulse, desire, or any
other moving power which causes an individual to act." State v. Powell, 126 Wash. 2d
244, 259, 893 P.2d 615 (1995). The Powell court defined motive as, "'Cause or reason
that moves the will... An inducement, or that which leads or tempts the mind to indulge
a criminal act. . . . the moving power which impels to action for a definite result. . . that
which incites or stimulates a person to do an act.'" Powell, 126 Wash. 2d at 259 (quoting
State v. Tharp, 96 Wash. 2d 591, 597, 637 P.2d 961 (1981)).

       11 The trial court gave the jury the following cautionary instructions. The first
instruction stated, "Certain evidence has been admitted in this case for only a limited
                                             -9-
68534-1-1/10



      The State's trial brief offer of proof as to the gang affiliation evidence stated:

               The defendant is affiliated with the Bloods gang. He is now known as an
      "OG," or "old gangster," not actively out committing crimes but still carrying the
      affiliation, wearing pieces of red clothing, and socializing with members of the
      gang. The defendant was wearing a red hat on the day of the shooting. The
      Bloods are enemies of the Crips, who wear blue. The Cedar Village apartment
      complex is considered to be the territory of the Crips.
             Jonathan Jackson, the victim in the Cedar Village Apartments shooting,
      was a friend of the defendant and affiliated with the Bloods. The person who
      shot him was wearing blue, as if a Crip. Alajawan Brown, who was not a
      member of any gang, also happened to be wearing blue when he was shot. The
      State's theory is that the defendant shot Brown in part because he was wearing
      blue, mistaking him for the Crip who had shot the defendant's Blood friend. A
      gang detective would testify to the significance of gang relationships, colors, and
       language.

       Evidence Rule 404(b) provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, plan, knowledge, identity, or absence of mistake or accident."

Under this rule, evidence of other misconduct is not admissible to show that a defendant

is a criminal type. State v. Lough, 125 Wash. 2d 847, 853, 889 P.2d 487 (1995).

However, crimes or misconduct other than the acts for which a defendant is charged

may be admitted for other reasons. Lough, 125 Wash. 2d at 853. Courts may admit gang

affiliation evidence to establish the motive for the crime. State v. Yarbrough, 151 Wn.

App. 66, 210 P.3d 1029 (2009). Evidence of gang affiliation is considered prejudicial.

State v. Asaeli. 150 Wash. App. 543, 579, 208 P.3d 1136 (2009). Therefore, a nexus




purpose. This evidence consists of testimony regarding gangs and may be considered
by you only for the purpose of motive, premeditation, intent, and lack of accident. You
may not consider it for any other purpose. Any discussion of the evidence during your
deliberations must be consistent with this limitation." The second instruction stated,
"Gang membership in and of itself does not constitute a crime."
                                            -10-
68534-1-1/11



between the crime and gang affiliation must be established before the court may find

the evidence relevant. State v. Scott, 151 Wash. App. 520, 526, 213 P.3d 71 (2009).

       Another allowable purpose for admitting evidence of other misconduct is to

complete the story of the crime on trial by proving its immediate context. State v. Lane,

125 Wash. 2d 825, 831, 889 P.2d 929 (1995). The rationale for res gestae or "same

transaction" evidence is to ensure that the jury knows "the whole story":

              A defendant cannot insulate himself by committing a string of connected
       offenses and then argue that the evidence of the other uncharged crimes is
       inadmissible because it shows the defendant's bad character, thus forcing the
       State to present a fragmented version of the events. Under the res gestae or
       "same transaction" exception to ER 404(b), evidence of other crimes or bad acts
       is admissible to complete the story of a crime or to provide the immediate context
       for events close in both time and place to the charged crime.

State v. Lillard. 122 Wash. App. 422, 431-32, 93 P.3d 969 (2004) (footnote omitted).

Once the trial court finds "same transaction" evidence relevant for a nonpropensity

purpose and not unduly prejudicial, ER 404(b) does not exclude it so long as the State

proves the acts actually occurred by a preponderance of the evidence. Lane, 125
Wash. 2d at 834. Evidence is relevant if it makes the existence of a consequential fact

more or less probative. State v. Saltarelli, 98 Wash. 2d 358, 361-62, 655 P.2d 697 (1982).

       "Where another offense constitutes a 'link in the chain' of an unbroken sequence

of events surrounding the charged offense, evidence of that offense is admissible 'in

order that a complete picture be depicted for the jury.'" State v. Hughes, 118 Wash. App.
713, 725, 77 P.3d 681 (2003) (guoting State v. Brown, 132 Wash. 2d 529, 571, 940 P.2d

546(1997)).

       In State v. Campbell, 78 Wash. App. 813, 901 P.2d 1050 (1995), Division Three of

this court affirmed a trial court ruling permitting evidence of the defendant's gang

                                            -11-
68534-1-1/12



affiliation and drug dealing under ER 404(b) in a prosecution for two counts of murder.

The victims were members of the same gang as the defendant, the Crips, although they

did not belong to the same subset. The State theorized that Campbell and two other

gang members killed the victims in a dispute over drug sales territory. The court held

that the evidence "clearly was highly probative of the State's theory—that Campbell was

a gang member who responded with violence to challenges to his status and to

invasions of his drug sales territory." Campbell, 78 Wash. App. at 822.

      Similarly, the evidence here was relevant to the State's theory of why Walker,

without provocation, would murder Brown, an innocent bystander. Walker believed,

mistakenly, that Brown was a rival Crips gang member who had been involved just

minutes before in a shootout with him and other Bloods street gang members. The

record summarized above amply supports this theory and establishes the necessary

nexus between Brown's murder and gang membership.

      The gang affiliation evidence is also admissible as res gestae or "same

transaction" evidence, discussed above. As summarized above, the record shows the

Cedar Village shootout happened within minutes of and 200 yards from the 7-Eleven

where Brown was shot. The Cedar Village shootout involving rival gang members12 set

the stage for Walker to shoot Brown. The gang affiliation evidence "explained parts of

the whole story which otherwise would have remained unexplained." State v. Mutchler,

53 Wash. App. 898, 902, 771 P.2d 1168 (1989). That evidence also completed the story

and provided essential context for events close in both time and place to Brown's

       12 There is ample evidence from which the jury could reasonably infer the Cedar
Village shootout involved rival gang members—the Bloods and the Crips—instead of a
family dispute between "cousins."
                                          -12-
68534-1-1/13



murder. In sum, the State connected Walker's gang affiliation with his motive for

shooting Brown.

       Absent an abuse of discretion, we decline to disturb the trial court's ER 404(b)

ruling. The court abuses its discretion if a ruling is manifestly unreasonable or based on

untenable grounds or reasons. We conclude the trial court properly admitted the gang

affiliation evidence to show motive and as res gestae evidence.

       Substitution of Counsel

       Walker next assigns error to the trial court's denial of his motions to substitute

appointed counsel. He contends that he and his attorney suffered a complete

breakdown in communication. He also argues that the court failed to inquire

meaningfully into the nature of the conflict. The State contends that the court properly

exercised its discretion in denying Walker's motions.

       "[A] defendant does not have an absolute right under the Sixth Amendment to his

choice of a particular advocate." State v. Schaller, 143 Wash. App. 258, 267, 177 P.3d
1139 (2007). "To justify appointment of new counsel, a defendant 'must show good

cause to warrant substitution of counsel, such as a conflict of interest, an irreconcilable

conflict, or a complete breakdown in communication between the attorney and the

defendant.'" State v. Varga, 151 Wash. 2d 179, 200, 86 P.3d 139 (2004) (quoting Statev,

Stenson, 132 Wash. 2d 668, 734, 940 P.2d 1239 (1997) (Stenson I)); see also State v.

Cross, 156 Wash. 2d 580, 608, 132 P.3d 80 (2006) (reviewing court asks whether the

defendant's "representation has been irrevocably poisoned").




                                            -13-
68534-1-1/14



       "Whether an indigent defendant's dissatisfaction with his court-appointed counsel

is meritorious and justifies the appointment of new counsel is a matter within the

discretion of the trial court." Stenson I, 132 Wash. 2d at 733.

       Under an abuse of discretion standard, the reviewing court will find error only
       when the trial court's decision (1) adopts a view that no reasonable person would
       take and is thus "manifestly unreasonable," (2) rests on facts unsupported in the
       record and is thus based on "untenable grounds," or (3) was reached by applying
       the wrong legal standard and is thus made "for untenable reasons."

State v. Sisouvanh, 175 Wash. 2d 607, 623, 290 P.3d 942 (2012) (quoting State v.

Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 (2003)).

       "When reviewing a trial court's refusal to appoint new counsel, we consider

'(1) the extent of the conflict, (2) the adequacy of the [trial court's] inquiry, and (3) the

timeliness of the motion.'" Cross, 156 Wash. 2d at 607 (alteration in original) (quoting In re

Pers. Restraint of Stenson, 142 Wash. 2d 710, 724, 16 P.3d 1 (2001) (Stenson II)).

       We consider the extent of the conflict by examining "the extent and nature of the

breakdown in communication between attorney and client and the breakdown's effect

on the representation the client actually receives."13 Stenson II, 142 Wash. 2d at 724.

Walker twice moved for appointment of substitute counsel.

               Initial Motion to Substitute Counsel

       At the June 30, 2011 hearing on Walker's initial motion, attorney Jerry Stimmel

stated that Walker had "lost confidence" in his representation. RP (June 30, 2011) at

19. He explained that Walker's disenchantment stemmed from two issues. First, he


      13 Walker contends that "consideration of whether counsel did a 'good job' for
Walker is irrelevant to the question of whether substitution was proper." Br. of Appellant
at 44. He overstates the rule. Settled law holds that we may consider "the effect of the
conflict on the representation actually provided." State v. Thompson, 169 Wash. App.
436, 458, 290 P.3d 996 (2012); see also Stenson II, 142 Wash. 2d at 724.
                                              -14-
68534-1-1/15



acknowledged that he was "behind in our discovery in this case." RP (June 30, 2011) at

20. He additionally speculated that Walker perceived him "as being too cozy with the

prosecutor." RP (June 30, 2011) at 21. Second, he acknowledged that Walker had "a

legitimate concern" regarding lack of telephone communication. RP (June 30, 2011) at

21. He explained that problems with the jail telephone system made communication

difficult. He claimed the telephone system did not allow inmates to leave voice

messages. The trial court offered to "bring the [telephone system] vendor in if that's

necessary to address that question." RP (June 30, 2012) at 30. It concluded, "I think

there are ways of working around that in terms of the communication between you."

RP (June 30, 2012) at 31.

       The court heard from Walker. Walker said, "I believe that Mr. Stimmel has

addressed this issue pretty forward." RP (June 30, 2011) at 22. He also complained

about the defense investigator's lack of preparation. Finally, he stated, "I feel that I

should have been able to contact and communicate with my lawyer whenever I needed

to . . . ." RP (June 30, 2011) at 23. He asked the court to appoint an attorney his wife

consulted. The attorney was not present at the hearing.

       The State told the court that Stimmel worked "diligently" on the case. The

prosecutor acknowledged that "part of the discovery problems are those of the State's."

RP (June 30, 2011) at 24. She asserted that Stimmel was "rapidly moving exactly as

fast as he should be, given what our trial date is." RP (June 30, 2011) at 25. The court

concluded that both sides appeared to be "fully informed." RP (June 30, 2011) at 31. It

noted that Walker provided no evidence "that inadequate instructions have been given

to any investigators to work on this case." RP (June 30, 2011) at 31. The court

                                            -15-
68534-1-1/16



attributed Walker's concerns to generalized anxiety about the proceedings and a

nonspecific lack of "comfort" with Stimmel. RP (June 30, 2011) at 33.

       "Generally, a defendant's loss of confidence or trust in his counsel is not

sufficient reason to appoint new counsel." Varga. 151 Wash. 2d at 200; see also Cross,
156 Wash. 2d at 606 ("[T]here is a difference between a complete collapse and mere lack

of accord."); State v. Sinclair. 46 Wash. App. 433, 436, 730 P.2d 742 (1986) (defendant's

"general discomfort" with counsel's representation did not constitute a "valid reason to

replace appointed counsel"). Walker fails to explain how issues regarding telephone

communication and the pace of discovery amounted to a complete breakdown in

communication. We properly entrust decisions regarding trial strategy to counsel. State

v. Thompson. 169 Wash. App. 436, 459, 290 P.3d 996 (2012); see also Cross. 156 Wash. 2d

at 608 (conflict over strategy not equivalent to a conflict of interest).

       We next consider the adequacy of the trial court's inquiry. The court "must

conduct 'such necessary inquiry as might ease the defendant's dissatisfaction, distrust,

and concern.'" United States v. Adelzo-Gonzalez. 268 F.3d 772, 777 (9th Cir. 2001)

(quoting United States v. Garcia, 924 F.2d 925, 926 (9th Cir. 1991)). The trial court

"'has an obligation to inquire thoroughly into the factual basis of the defendant's

dissatisfaction.'" Smith v. Lockhart. 923 F.2d 1314, 1320 (8th Cir. 1991) (quoting United

States v. Hart, 557 F.2d 162, 163 (8th Cir. 1977)). We noted, "[A] trial court conducts

adequate inquiry by allowing the defendant and counsel to express their concerns fully."

Schaller. 143 Wash. App. at 271; see also Cross. 156 Wash. 2d at 610 (adequate inquiry

requires "a full airing of the concerns"). Walker does not challenge the adequacy of the



                                              •16-
68534-1-1/17



trial court's inquiry at the June 30, 2011 hearing. Stimmel addressed the court at

length, and Walker largely agreed with Stimmel's statements.

       Finally, we consider the timeliness of Walker's motion. Walker first moved for

substitution of counsel approximately 10 weeks before the original trial date. When

asked about the effect of a continuance on third parties, the State indicated that the

victim's family was "in agony, wanting it to be done." RP (June 30, 2011) at 25.

Stimmel told the court he was on the "brink" in terms of his readiness for trial. RP (June

30, 2011) at 26. The court concluded, "The effect of new counsel coming in at this time

would inevitably lead to a very substantial delay in a trial of this case . . . ." RP (June

30, 2011) at 32-33. The court properly denied Walker's first substitution motion.

               Renewed Motion to Substitute Counsel

       The court continued the trial date to January 2012. On October 14, 2011, Walker

renewed his motion to substitute counsel by letter. He noted his ongoing inability to

contact Stimmel by phone. He said, "I have to use a third party to contact him by phone

or email." He added, "When I try contacting him by phone, he never answers. When I

contact him by email sometimes he doesn't respond." He acknowledged that Stimmel

visited him twice, but complained that the meetings lasted for "no more than 15 min."

He wrote, "I feel [Stimmel] is keeping me in the dark. ... I do not feel he has my best

interest." He also wrote, "I have filed a grievance with the Washington State Bar




                                             -17-
68534-1-1/18



Association on this matter." Our record contains no evidence that Walker filed a

grievance.14

       At a later hearing, Stimmel expressed concern over Walker's alleged bar

grievance. He stated, "I just don't feel that I can prepare adequately while looking over

my shoulder about the Bar grievance." RP (Oct. 17, 2011) at 76-77. He also addressed

Walker's concern regarding lack of communication. He said, "[Walker] believes he is

being kept in the dark and if he thinks that my representations to the contrary are

useless." RP (Oct. 17, 2011) at 77. He said a face-to-face meeting at the jail fell

through when jail officers failed to bring Walker to the meeting room.

       The prosecutor argued against substitution, stating, "I don't think Mr. Walker

understands all the work that Mr. Stimmel has done on this case, and I can personally

attest to it because I've sat through all the defense interviews that he's done with my

witnesses." RP (Oct. 17, 2011) at 80. The State argued that Walker demonstrated no

irreconcilable conflict.

       Stimmel responded, "Well, with regard to irreconcilable communication

difficulties, there are some dynamics within the defense that I cannot disclose publicly."

RP (Oct. 17, 2011) at 81. He noted, however, that "Walker himself has been extremely

amiable, cooperative and honest with me." RP (Oct. 17, 2011) at 81. The court stated,

"I can understand his being uneasy as the trial approaches that has so much

significance to him        " RP (Oct. 17, 2011) at 81. The State observed that Walker

lacked a "full understanding of what's involved." RP (Oct. 17, 2011) at 80. The court

        14 Walker writes in his appellate brief, "After Walker's first motion was denied,
conditions deteriorated to the point that Walker filed a bar complaint against Stimmel."
Br. of Appellant at 42. Contrary to RAP 10.3(a)(6), he provides no citation to the record.
                                            -18-
68534-1-1/19



declined to appoint substitute counsel, concluding that Walker appeared "to be

predominately concerned with the system we have rather than Mr. Stimmel as his

lawyer." RP (Oct. 17, 2011) at 81.

      As noted above, a defendant's loss of confidence or trust in his attorney

generally provides an insufficient basis for substitution of counsel. Varga, 151 Wash. 2d at

200. Further, the filing of a bar grievance does not necessitate the appointment of

substitute counsel. In Sinclair, the defendant argued that his formal complaint against

appointed counsel created a conflict of interest. Sinclair. 46 Wash. App. at 437. We

rejected the argument, reasoning that a defendant should not be permitted to "force the

appointment of a new attorney simply by filing such a complaint, regardless of its merit."

Sinclair, 46 Wash. App. at 437. Here, Stimmel claimed he could not focus on the case

while responding to a bar grievance. He acknowledged, however, that he lacked official

notice of the alleged grievance and did not know its substance. He later described

Walker as "amiable, cooperative and honest." RP (Oct. 17, 2011) at 81. The record

demonstrates no irreconcilable conflict or communications breakdown.

      According to Walker, the court should have questioned Stimmel regarding his

statement that an irreconcilable conflict had arisen from "dynamics within the defense"

that he could not "disclose publicly." RP (Oct. 17, 2011) at 81. He believes the court

had an "affirmative duty" to discover the root of the undisclosed conflict. Br. of Appellant

at 41. We have held, however, that "a trial court conducts adequate inquiry by allowing

the defendant and counsel to express their concerns fully." Schaller. 143 Wash. App. at

271. Walker submitted a letter in which he described his concerns. The court asked

Walker no questions but heard extensive testimony from Stimmel. Neither Walker nor

                                            -19-
68534-1-1/20



Stimmel asked for an in camera hearing to discuss the "dynamics within the defense"

that Stimmel claimed he could not "disclose publicly."15 RP (Oct. 17, 2011) at 81. On

appeal, Walker identifies no material fact "that would have been elicited had the court

inquired further." Sinclair, 46 Wash. App. at 436.

       Walker argues that "although the trial was pending, the date was not so imminent

that it could not have been continued." Br. of Appellant at 41. The record indicates

otherwise. The State observed, "The family of this victim has been waiting a year." RP

(Oct. 17. 2011) at 80. The court concluded that another delay would be "unacceptable,"

particularly given "the needs of our system to be able to resolve it based upon the

freshest testimony reasonably available to us." RP (Oct. 17, 2011) at 81-82.

       Walker also claims that "Stimmel had identified counsel who would be willing to

substitute for him." Br. of Appellant at 41. Stimmel advised the trial court that he

located a potential replacement attorney. But he acknowledged this attorney was not

available for immediate substitution. He said, "She can't substitute today because she

needs to talk to Mr. Walker, and even if she could substitute today, I'm quite certain that

neither she nor any other lawyer that [the Office of Public Defense] could appoint would

be available to handle a trial this close to the trial date." RP (Oct. 17, 2011) at 79.

       "[W]hile the right to select and be represented by one's preferred attorney is

comprehended by the Sixth Amendment, the essential aim of the Amendment is to

guarantee an effective advocate for each criminal defendant rather than to ensure that a

defendant will inexorably be represented by the lawyer whom he prefers." Wheat v.


        15 The trial court may hold an in camera hearing to satisfy its duty of adequate
inquiry. Cross, 156 Wash. 2d at 610.
                                             -20-
68534-1-1/21



United States. 486 U.S. 153, 159, 108 S. Ct. 1692, 100 L. Ed. 2d 140 (1988). We noted

that "the purpose of providing assistance of counsel is to ensure that defendants receive

a fair trial." Schaller, 143 Wash. App. at 270. In denying Walker's renewed motion, the

court encouraged the appointment of co-counsel to assist Stimmel. Walker raised no

further issue regarding the adequacy of his representation after co-counsel was

appointed.

      The trial court properly denied Walker's renewed substitution motion.

       Comment on the Evidence

       Walker next contends that the trial court improperly commented on the evidence

premised on jury instruction 19, which defined "firearm" for purposes of first degree

unlawful possession of a firearm.16 The instruction stated:

              A "firearm" is a weapon from which a projectile may be fired by an
       explosive such as gunpowder. A temporarily inoperable firearm that can be
       rendered operational with reasonable effort and within a reasonable time period
       is a "firearm." A disassembled firearm that can be rendered operational with
       reasonable effort and within a reasonable time is a "firearm."

Walker claims this instruction "resolved the disputed question of operability" of the .22

caliber handgun he admittedly possessed.17 He argues the instruction was an improper

judicial comment under Washington State Constitution, article IV, section 16.18



       16 Walker does not challenge the sufficiency of the evidence supporting his
firearm possession conviction.

       17 At trial, Walker stipulated that his criminal history included a "serious offense"
for purposes of the unlawful possession of a firearm statute, RCW 9.41.040. He also
admitted that he possessed the .22 caliber handgun abandoned by Rabun near the
remote cul-de-sac in Renton. He claimed, however, that the gun was inoperable. He
explained, "If the bullet is in the clip, that bullet will come back out and bend." RP (Jan.
30, 2012) at 1412. The State's ballistics examiner testified that the gun could fire a
                                             -21-
68534-1-1/22



       Walker acknowledges that he took no exception to instruction 19 below. "An

objection to a jury instruction cannot be raised for the first time on appeal unless the

instructional error is of constitutional magnitude." State v. Dent. 123 Wash. 2d 467, 478,

869 P.2d 392 (1994). We may review Walker's challenge under RAP 2.5(a)(3).19 See

State v. Becker. 132 Wash. 2d 54, 64, 935 P.2d 1321 (1997) ("'Since a comment on the

evidence violates a constitutional prohibition, [a] failure to object or move for a mistrial

does not foreclose [him or] her from raising this issue on appeal.") (alterations in

original) (quoting State v. Lampshire. 74 Wash. 2d 888, 893, 447 P.2d 727 (1968)); see

also State v. Jackman. 156 Wash. 2d 736, 743, 132 P.3d 136 (2006) (claim that a jury

instruction contains a judicial comment may be raised for the first time on appeal).

       The record, however, demonstrates no trial court error. "We review jury

instructions de novo, within the context of the jury instructions as a whole." State v.

Lew, 156 Wash. 2d 709, 721, 132 P.3d 1076 (2006). Instruction 19 defined "firearm" as "a

weapon from which a projectile may be fired by an explosive such as gunpowder."

Under RCW 9.41.010(7), "'Firearm' means a weapon or device from which a projectile

or projectiles may be fired by an explosive such as gunpowder." Thus, the instruction

closely tracked applicable statutory language.



bullet. He explained, "It would fire, but extracting and ejecting [the casing], it seemed to
have a little bit of a problem with that." RP (Jan. 24, 2012) at 1004.

      18 Under article IV, section 16, "Judges shall not charge juries with respect to
matters of fact, nor comment thereon, but shall declare the law."

       19 RAP 2.5(a) provides: "The appellate court may refuse to review any claim of
error which was not raised in the trial court. However, a party may raise the following
claimed errors for the first time in the appellate court:... (3) manifest error affecting a
constitutional right."
                                             -22-
68534-1-1/23



       The instruction also stated that a "temporarily inoperable" or "disassembled"

firearm is still a firearm, provided it "can be rendered operational with reasonable effort

and within a reasonable time . . . ." This expanded definition finds support in our case

law. Interpreting former RCW 9.41.010(1), which is identical to current

RCW 9.41.010(7), we have concluded that "a disassembled firearm that can be

rendered operational with reasonable effort and within a reasonable time period is a

firearm within the meaning of RCW 9.41.010(1)." State v. Padilla. 95 Wash. App. 531,

535, 978 P.2d 1113 (1999). We distinguished guns that have been "rendered

permanently inoperable," concluding that such devices were not firearms. Padilla. 95
Wash. App. at 535 (emphasis in original). Division Two of this court later relied on Padilla

for the proposition that "[a] firearm that can be rendered operational with reasonable

effort and within a reasonable time period is a firearm within the meaning of former

RCW 9.41.010(1)." State v. Raleigh. 157 Wash. App. 728, 736, 238 P.3d 1211 (2010).

We have explained that "an unloaded gun is still a 'firearm' because it can be rendered

operational merely by inserting ammunition." State v. Releford. 148 Wash. App. 478, 491,

200 P.3d 729 (2009). Walker cites no contrary authority.

       "An instruction which does no more than accurately state the law pertaining to an

issue in the case does not constitute an impermissible comment on the evidence by a

trial judge under article 4, section 16." Tincani v. Inland Empire Zoological Soc'v. 66
Wash. App. 852, 861, 837 P.2d 640 (1992), affirmed in part, reversed in part on other

grounds, 124 Wash. 2d 121 (1994). Here, instruction 19 is a correct statement of the law

defining "firearm." Instruction 19 resolved no disputed fact issue and directed no verdict

on a charged crime. The jury was free to determine, based on the evidence at trial, that

                                            -23-
68534-1-1/24



Walker's .22 caliber handgun was permanently inoperable—or that, for whatever

reason, it could not be rendered operational with reasonable effort and within a

reasonable time. The court properly instructed the jury.

       "To-Convict" Instructions


      Walker argues that the trial court erred in instructing the jury that it had a "duty to

return a verdict of guilty" if it found all the elements of the offense beyond a reasonable

doubt. This argument is controlled by our decision in State v. Ryan P. Moore, No.

69766-8 (Wash. Feb. 18, 2014) and the cases cited therein.

                   STATEMENT OF ADDITIONAL GROUNDS (SAG)

       Walker raises two issues in his pro se SAG. First, he argues, without citation to

authority, that the reference to "premeditated intent" in the first degree murder statute is

unconstitutionally vague.20 RCW 9A.32.030(1 )(a). "When a challenged statute does

not involve First Amendment rights, the statute is not properly evaluated for facial

vagueness, but must be evaluated in light of the particular facts of each case." State v.

Halstien, 122 Wash. 2d 109, 117, 857 P.2d 270 (1993). "Accordingly, the ordinance is

tested for unconstitutional vagueness by inspecting the actual conduct of the party who

challenges the ordinance and not by examining hypothetical situations at the periphery

of the ordinance's scope." City of Spokane v. Douglass, 115Wn.2d 171, 182-83, 795
P.2d 693 (1990). "A statute is vague if either it fails to define the offense with sufficient

precision that a person of ordinary intelligence can understand it, or if it does not

provide standards sufficiently specific to prevent arbitrary enforcement." State v.

       20 RCW 9A.32.030(1) provides in part: "A person is guilty of murder in the first
degree when: (a) With a premeditated intent to cause the death of another person, he
or she causes the death of such person or of a third person
                                             -24-
68534-1-1/25



Eckblad, 152 Wash. 2d 515, 518, 98 P.3d 1184 (2004). "The party challenging a statute

carries the burden of proving its unconstitutionality." Halstien. 122 Wash. 2d at 118.

Walker does not explain why the first degree murder statute's "premeditated intent"

language was unconstitutionally vague as applied to his conduct. Given the evidence at

trial, we conclude that the language is not unconstitutionally vague as applied.

       Walker next argues that the court erred when it denied his motion to dismiss the

murder charge. He brought the motion at the close of the State's evidence, arguing as

a factual matter that the State failed to establish premeditation. "A sufficiency challenge

admits the truth of the State's evidence and accepts the reasonable inferences to be

made from it." State v. O'Neal. 159 Wash. 2d 500, 505, 150 P.3d 1121 (2007). Evidence

is sufficient if "'any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.'" State v. Green. 94 Wash. 2d 216, 221, 616 P.2d 628

(emphasis omitted) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

2789, 61 L. Ed. 2d 560 (1979)). We draw all reasonable inferences from the evidence

in favor of the State and interpret them "most strongly against the defendant." State v.

Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).

       "[Premeditation is 'the deliberate formation of and reflection upon the intent to

take a human life' and involves 'the mental process of thinking beforehand, deliberation,

reflection, weighing or reasoning for a period of time, however short.'" State v. Pirtle.

127 Wash. 2d 628, 644, 904 P.2d 245 (1995) (quoting State v. Gentry. 125 Wash. 2d 570,

597-98, 888 P.2d 1105 (1995)). "Premeditation must involve more than a moment in

point of time." State v. Ollens. 107 Wash. 2d 848, 850, 733 P.2d 984 (1987).



                                             -25-
68534-1-1/26



       Shortly before the 7-Eleven shooting, Shaleese said, "There he goes, there he

goes." RP (Jan. 17, 2012) at 570. Walker exited the burgundy Cadillac, pointed his

outstretched arm at Brown, and fired with a .38 caliber revolver. Brown turned and ran

when he saw Walker aiming at him. The bullet hit Brown in his back. Viewing these

facts in the State's favor, a rational jury could easily find that Walker engaged in "the

mental process of thinking beforehand" before shooting Brown. Gentry, 125 Wash. 2d at

597-98. We conclude that Walker's SAG lacks merit.

                                      CONCLUSION


       For the reasons discussed above, we affirm Walker's convictions.




WE CONCUR:




                                                         ^3^ reya^




                                             -26-